DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Reply filed 28 December 2021, including the replacement claim listing on three sheets has been entered.  Those three sheets restored the Claim numbering prior to the reply filed 16 December 2020.  Thus Claims 1, 12, 14, 17, 19, 24, 25, 45, 47, 49-56, 59-60 and 102 are now pending.  
Claims 56, 59-60 and 102 have been withdrawn from consideration as discussed below.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1, 12, 14, 17, 19, 24, 25, 45, 47 and 49-55 in the reply filed 16 December 2020 is acknowledged again.  
Claims 56, 59-60 and 102 are withdrawn from consideration as directed to a non-elected invention.  
Species Election
Applicant’s election without traverse of the species of SEQ ID NO:5 in the reply filed 28 December 2021 is acknowledged.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description:  Figure 1C includes a reference to “Abx Selection” (see right portion of figure) where the term “Abx” is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is noted that while the term “Abx” is not found in the instant specification, it is used as an abbreviation for ‘antibiotic’, which is consistent with descriptions of a “selectable marker” and “selectable marker is an antibiotic resistance gene” in the specification (see e.g. pg 17, ¶57).  

Specification
The disclosure is objected to because of the following informalities: 

pg 14, ¶50, line 8, recites ‘i.e. PresentER" nucleic acid’ which either contains an extraneous quotation mark or is missing a quotation mark.  
Appropriate explanation and/or correction is required.

Claim Objections
Claims 1, 12, 14, 17, 19, 24, 25, 45, 47 and 49-55 are objected to because of the following informalities:  
Claim 1, part (c) recites “determining the sequences of nucleic acid molecules encoding the peptides from the engineered target cell(s)” (emphasis added), which contains a typographical error and should recite --determining the sequences of nucleic acid molecules encoding the peptide(s) from the engineered target cell(s)-- for consistency with “the engineered target cell(s)” in part (c), and with part (b) of Claim 1, which encompasses “peptide” both in the singular and plural sense; 
Claim 12 recites “target cells that bind to the T cells, TCRs, or TCR-like molecules from those that don't bind the T cells, TCRs, or TCR-like molecules, or (b) separating engineered target cells that bind to the T cells, TCRs, or TCR-like molecules with higher affinity from those that bind the T cells, TCRs, or TCR-like molecules” (emphasis added), which contains clerical errors and should recite --target cells that s, TCRs, or TCR-like molecules” in the plural in Claim 1, from which Claim 12 depends; 
Claim 14 recites “the nucleic acid molecule encoding the peptide from the engineered target cell(s)” (emphasis added), which contains a typographical error and should recite --the nucleic acid molecule encoding the peptide(s) from the engineered target cell(s)-- for consistency with parts (b) and (c) of Claim 1, and with the error in Claim 1 explained above;
each of Claims 17 and 19 recites “wherein the T cells” (emphasis added), where Claim 1 does not provide antecedent basis for “T cells” in the plural, and alteration to recite --wherein the T cell(s)-- would be consistent with Claim 1 and its interpretation below;
Claim 45 recites “wherein the nucleic acid molecules” (emphasis added), which contains a typographical error and should recite --wherein the nucleic acid molecule(s)-- for consistency with Claim 1, from which Claim 45 depends; and
each of Claims 47 and 49-55 recites “wherein the engineered target cell”, which contains a typographical error and should recite --wherein the engineered target cell(s)-- to be consistent with part (a) of Claim 1.
Appropriate explanations and/or corrections are required.

Claim Interpretation
Claim 1 is directed to a method comprising part (a), which recites “contacting an engineered target cell, or a population of engineered target cells, with a T cell, a TCR, or a TCR-like molecule” (emphasis added).  Thus the broadest reasonable interpretation of Claim 1 includes embodiments of the method comprising the “contacting” with one or more T cell, one or more TCR, and/or one or more TCR-like molecule.  This interpretation does not limited the conjunction “or” to the alternative only, which is consistent with the use of “comprising” as the transitional phrase in Claim 1.  
This interpretation is also consistent with the instant application as filed (see e.g. pg 9, ¶30), which does not require contacting ”with a T cell, a TCR, or a TCR-like molecule” in the alternative only.  

Claim 17 is interpreted in light of knowledge in the art regarding Immune Checkpoint Blockade (ICB) therapy, which includes the teachings of Hargadon et al. (“Immune checkpoint blockade therapy for cancer: An overview of FDA-approved immune checkpoint inhibitors.”  Int Immunopharmacol. 2018 Sep;62:29-39. doi: 10.1016/j.intimp.2018.06.001. Epub 2018 Jul 2. PMID: 29990692). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 14, 17, 19, 24, 25, 45, 47 and 49-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “TCR-like molecule” in Claim 1, part (a), is a relative term which renders the claim indefinite. The term “TCR-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
A review of the instant specification found the following description:  

    PNG
    media_image1.png
    142
    878
    media_image1.png
    Greyscale

(see pg 10, ¶33).  And footnote 1 in the above is to Chang et al. (“Opportunities and challenges for TCR mimic antibodies in cancer therapy” 2016, Expert Opinion on Biological Therapy, 16:8, 979-987, DOI: 10.1080/14712598.2016.1176138), which is incorporated by reference in its entirety (see pg 1, ¶4, of the instant specification).  
The term “TCR-like” is not defined by Chang et al., and the term is only used in the References section on pages 985-7 with respect to citation numbered 5, 7, 8, 11, 
Both the above quote and Chang et al. thus provide descriptions of “TCR-like” that are open to the inclusion of additional molecules without providing structural standards, nor functional standards with the requisite degree(s), for a skilled artisan to ascertain whether a given molecule is within, and outside, the scope of “TCR-like molecule” as required in Claim 1.  
Thus the metes and bounds of Claim 1 are unclear, which renders the claim indefinite.  
The inclusion of Claims 12, 14, 17, 19, 24, 25, 45, 47 and 49-55 is due to their dependencies from Claim 1.  

Additionally, Claims 1, 12, 14, 17, 19, 24, 25, 45, 47 and 49-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  that an “engineered target cell” of Claim 1 being “cells that express/display an engineered peptide-MHC (pMHC) complex on their cell surface” as stated plainly on page 25, ¶75 of the instant specification.  
Contrary to the above quote, and as currently written, Claim 1 does not require expression of “a recombinant nucleic acid molecule [comprising] (ii) a nucleotide sequence that encodes a peptide” (see part (b) of Claim 1) to present the encoded peptide in a manner that participates in “performing an assay to determine whether the 
As would be understood by a skilled artisan, a non-expressed nucleotide sequence produces no peptide for participation in the claimed step of “performing”.  Similarly, an expressed peptide that is secreted into the extracellular environment would also not participate in the claimed step of “performing” where “the peptide comprises an epitope of the T cell, TCR, or TCR-like molecule”.
In light of the foregoing, the omitted elements of peptide expression in association with the surface of an “engineered target cell” are essential to fill gaps between the elements of Claim 1.  
The inclusion of Claims 12, 14, 17, 19, 24, 25, 45, 47 and 49-55 is due to their dependencies from Claim 1.  

The recitation of terms in Claim 19 with use of quotation marks renders the claim indefinite because it is ambiguous as to the meaning imparted by the quotation marks.  
Each of the terms --Chimeric Antigen Receptor T Cells-- and --CAR-T cells-- are presented within quotation marks without a previous recitation of the terms, and so the quotation marks do not function as referring to an earlier instance of either term.  This creates confusion as to what meaning is indicated by the quotation marks.  
And if the quotation marks are to indicate a meaning like ‘substantially like’ or ‘similar to’ or ‘mimics of’ the recited --Chimeric Antigen Receptor T Cells--, then the 
The foregoing ambiguities render Claim 19 indefinite.  
In the interest of advancing prosecution, it is noted that deletion of the quotation marks would obviate this rejection and raise no new issues.  
Finally, it is noted that “CAR” is an abbreviation for “Chimeric Antigen Receptor” and so the abbreviation of “Chimeric Antigen Receptor T Cells” for use within the parentheses in Claim 19 is --CAR T cells-- (without a hyphen after “CAR”).  See for example the abstract of Curran et al. (“Chimeric Antigen Receptor T Cells for Cancer Immunotherapy”  J. of Clinical Oncology 33, no. 15 (May 20, 2015) 1703-1706, DOI: 10.1200/JCO.2014.60.3449). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 14, 47, 49 and 51-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deml (US 7.659,058 B2, published 9 February 2010).
Regarding Claim 1, Deml teaches a “method for the detection of epitope-specific T-cells and target epitopes of reactive T-cells” (see e.g. Abstract and col. 1, lines 9-11) comprising:  
(a) contacting an engineered target cell with a T cell (see e.g. col. 67, lines 18-32:  
"b) transducing the APC-containing body fluid with a gene transfer vector comprising (i) a first promoter which is specifically inducible in antigen presenting cells by epitope-specific contact with said CD4+ T-cell, (ii) a nucleic acid encoding a marker gene functionally linked to said first promoter, (iii) a second promoter which is constitutive in antigen presenting cells and (iv) a nucleic acid encoding the selected CD4+ T-cell epitope which is functionally linked to said second promoter, [ ],
c) incubating the body fluid containing the transduced APC with the body fluid containing the CD4+ T-cell”, with emphasis added, and where "APC” refers to “antigen presenting cell” and a “transduced APC” corresponds to “an engineered target cell” of the claim); and 
{b) performing an assay to determine whether the T cell binds to the engineered target cell (see e.g. col. 67, lines 33-36:  
"d) detecting marker-expressing APC, wherein the presence of a marker-expressing APC indicates the presence of said T-cell specific for said selected epitope”; and 
wherein the engineered target cell comprises a recombinant nucleic acid molecule comprising (i) a nucleotide sequence that encodes an ER signal sequence. and (ii) a nucleotide sequence that encodes a peptide in frame with the nucleotide sequence that encodes the ER signal sequence, and wherein the recombinant nucleic acid molecule encode a fusion protein comprising the peptide and the ER signal sequence (see e.g. Fig. 1 and col. 6, lines 22-30:  “the arrangement of the promoters and the functionally linked nucleic acids in the vector according to the invention. (P2) denotes a promoter being constitutively active in APC, (PP) denotes any polypeptide, (P1) denotes a promoter being inducible in APC by the epitope-specific contact with a T-cell, (M) denotes a marker, (L) denotes a signal peptide” and col. 14, lines 62-64:  “functional features are for example signal peptides for the polypeptide targeting into the endoplasmic reticulum (ER)”, with emphasis added; and Deml’s step “b)” as quoted above); and 
wherein if the T cell, TCR, or TCR-like molecule binds to the engineered target cell, the peptide comprises an epitope of the T cell, TCR, or TCR-like molecule (see e.g. Deml’s step “b)”, esp. “promoter which is specifically epitope-specific contact with said CD4+ T-cell”, emphasis added, and step “d)” as quoted above); and
(c) determining the sequence of nucleic acid molecules encoding the peptides from the engineered target cell(s) that are bound by the T cell, TCR or TCR-like molecule, thereby identifying an epitope of the T cell, TCR, or TCR-like molecule (see e.g. col. 20, lines 26-31:  “[t]he molecular biological and immunological methods which are used in the search for epitopes, e.g. the performance of [ ] the PCR as well as sequencing of nucleic acid are state of the art”, and col. 20, lines 48-56:  “the lysate of the selected and individualised marker-positive APC can be used as a template for the PCR-reaction, too. By using specific primers outside of the polynucleotides which are under the control of the constitutive promoter (P2) in the flanking regions on the non-viral and viral vectors according to the invention, the unknown cDNAs being under the control of the constitutive promoter may be amplified, characterised by sequencing and potentially identified by the comparison with sequences of a database”, and col. 21, lines 16-39, and col. 42, Example 7, lines 25-51).
Regarding Claim 12, Deml teaches (a) separating engineered target cells that bind to the T cells from those that don't bind the T cells (see “selected and individualized marker-positive APC” as quoted above from Deml).  
Regarding Claim 14, Deml teaches isolating and/or amplifying the nucleic acid molecule encoding the peptide from the engineered target cell (see “the lysate of the selected and individualised marker-positive APC can be used as a template for the PCR-reaction, too. By using specific primers outside of the polynucleotides which are may be amplified, characterised by sequencing” as quoted above from Deml).  
Regarding Claims 47 and 49, Deml teaches the engineered target cell is a human cell (see e.g. col. 17, lines 8-11:  “[t]he methods according to the invention apply to all vertebrates which have T cells, in particular to humans” and col. 37, line 39, to col. 40, line 58, Example 5, with isolation and use of T cells and APCs purified from human serum).  
Regarding Claims 51 and 52, Deml teaches the engineered target cell expresses MHC I and/or MHC II (see e.g. col. 3, lines 30-53, esp. lines 50-53).  
In light of the foregoing, Deml anticipates Claims 1, 12, 14, 47, 49 and 51-52.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 19, 45, 50 and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Deml (as cited above) as applied to Claims 1, 12, 14, 47, 49 and 51-52 above in view of Humphreys et al. (US 2010/0291145 A1, published 18 November 2010; cited in IDS filed 29 December 2021).
As an initial matter, both Deml and Humphreys et al. are directed to methods of screening and identifying T-cell epitopes as a common field of endeavor.  
The teaching of Deml have been described above.  Deml does not teach the limitations of Claims 17, 19, 45, 50 and 53-55.  
Regarding Claim 17, Humphreys et al. teach use of T cells derived from a human patient treated with Immune Checkpoint Blockade (ICB) therapy (see pg 46, ¶0180:  "[t]he CTL response against melanoma antigens is an important component of the therapeutic antitumor response, and the reactivity of these CTLs can be augmented through interference with immunoregulatory mechanisms. The synergism in the effects of CTLA-4 blockade and depletion of CD25+ T cells indicates that CD25+ T cells and CTLA-4 signaling represent two alternative pathways for suppression of autoreactive T cell immunity. Simultaneous intervention with both regulatory mechanisms is, therefore, a promising concept for the induction of therapeutic antitumor immunity", emphasis added, and where CTLA-4 inhibition is ICB therapy).
Regarding Claim 19, Humphreys et al. teach T cells that are Chimeric Antigen Receptor T Cells (see pg 10, ¶0075:  "Assays with alternative readouts include [ ] the use of native T cells from animals which are [ ] transgenic for a T cell receptor or another biologically relevant molecule").
Regarding Claim 45
Regarding Claims 50 and 53-55, Humphreys et al. teach use of target cells that are human T2 cells, including Tap1-deficient and Tap2-deficient cells (see pg 49, ¶0182:  "enhancement of lysis when autologous tumor or major histocompatibility complex class I ‘empty’ T2 cells were pulsed with either peptide.  To address whether the deficiency in autologous tumor recognition might be related to a deficiency in Ag presentation, screening for the presence of TAP1 and TAP2 transcripts [ ] Both TAP1 and TAP2 expression levels in the autologous tumor were minimal", and ¶0186:  "[t]hese peptide constructs facilitated epitope presentation when loaded into the cytosol of TAP-deficient T2 cells", emphasis added), where pgs 26-27, bridging ¶, last sentence, describes “cells deficient in one or more components of the cellular antigen presentation machinery, such as Tap1 and/or Tap2.”
Regarding Claim 17, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Deml to substitute their T cells (for combining with APCs) with T cells from a human patient treated with Immune Checkpoint Blockade (ICB) therapy as taught by Humphreys et al. with the reasonable expectation of successfully adapting, and so expanding, the method of Deml to include identification of epitopes that activate such T cells without surprising or unexpected results.  
Regarding Claim 19, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Deml to substitute their T cells (for combining with APCs) with CAR T cells as taught by Humphreys et al. with the reasonable expectation of successfully adapting, and so expanding, the method of Deml 
Regarding Claim 45, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Deml to substitute their gene transfer vector (for transducing APCs) with an AAV or retroviral vector as taught by Humphreys et al. with the reasonable expectation of successfully improving, and expanding, the method of Deml to have APCs with an integrated (single copy) vector for expressing an epitope for T cell activation without surprising or unexpected results.  
Regarding Claims 50 and 53-55, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Deml to use, as their APCs, TAP-deficient T2 cells as taught by Humphreys et al. as facilitating epitope presentation, with the reasonable expectation of successfully improving epitope presentation in the method of Deml without surprising or unexpected results.  
Additional rationales for the modifications with respect to each of the above claims are provided by the skilled person’s recognition of the change as simple substitution of known analogous elements (of Humphreys et al.) for others (of Deml) to obtain predictable results; and simple use of known techniques (of Humphreys et al.) to expand and improve the similar method (of Deml) in the same way.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Deml (as cited above) as applied to Claims 1, 12, 14, 47, 49 and 51-52 above in view of Slansky et al. ("Enhanced antigen-specific antitumor immunity with altered peptide ligands that Immunity 13.4 (2000); cited in IDS filed 29 December 2021).
As an initial matter, both Deml and Slansky et al. are directed to methods of assessing interactions between T-cells and their antigens/epitopes as a common field of endeavor.  
The teaching of Deml have been described above.  Deml further teaches use of viral nucleic acids to express peptides/epitopes (see e.g. col. 12, line 50, to col 13, line 48,) and state that “the polypeptides can be derived from important viruses which are pathogenic for animals” (see col. 13, lines 30-31).  
Deml does not teach use of an MMTV gp70 ER targeting sequence. 
Slansky et al. teach a T cell epitope screening method with determining whether TCR-like molecules are activated by a peptide construct comprising a T cell epitope and an ER signal sequence, wherein the ER signal sequence is an MMTV gp70 ER targeting sequence (see e.g. pgs 529-530, bridging ¶:  ''[w]e focused on a nonmutated H-2Ld Immunity restricted peptide antigen derived from gp70 amino acids 423-431, referred to as AH1 (SPSYVYHQF), which is the dominant target for the CDS T cell responses against the CT26 colorectal tumor", and pg 530, right col., last ¶:  ''we studied TCR binding to the natural H-2Ld-AH1 complex"). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Deml to express peptide antigens of MMTV gp70, as suggested by Deml and taught by Slansky et al., using MMTV nucleic acids coupled to the cognate MMTV ER signal to facilitate protein trafficking and expression, with the 
Additional rationales for the modification are provided by the skilled person’s recognition of the change as simple substitution of known analogous elements (of Slansky et al.) for others (of Deml) to obtain predictable results; and simple use of known techniques (of Slansky et al.) to expand and improve the similar method (of Deml) in the same way.  

Allowable Subject Matter
A search of relevant databases found no applicable prior art against the elected species of SEQ ID NO:5. Search has not been extended to non-elected species because there is no allowable generic claim (37 CFR 1.141).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rutledge et al. (“Adeno-associated virus vector integration junctions.” J Virol. 1997 Nov;71(11):8429-36. doi: 10.1128/JVI.71.11.8429-8436.1997. PMID: 9343199; PMCID: PMC192305) teach “AAV vectors integrated as single-copy proviruses at random chromosomal locations” (see e.g. Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635